By JUDGE DUNCAN M. BYRD, JR.
As the Court indicated at hearing, the one principle of law which is apparent and clear in all custody proceedings is that the best interests and welfare of the child are paramount and foremost. All other matters and interests are secondary and subordinate. This includes the equitable principle of "unclean hands" as it applies to the natural father, Neal P. Harth, in this case. Brown v Kittle, 225 Va. 451 (1983).
I am satisfied from the evidence that "the quality of custodial care" provided by the Petitioner, Neal P. Harth (natural father), will be substantially greater than that provided by the Defendant, Teresa Shurtleff (natural mother), and that the best interests of the child Patrick Sundance Shurtleff will be promoted by placing custody of Patrick Shurtleff with the Petitioner with visitation, as previously established with the Defendant.
The Final Order should reflect that the judgment shall become the judgment of the Juvenile and Domestic Relations District Court. Code of Virginia, 1950, as amended, § 16.1-297.